DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 29, 2021, the applicants have elected group I, claims 1, 3 and 14-28 without traverse for further prosecution. 
3. Claims 1, 3, 10, 12 and 14-28 are pending in the application. Claims 10 and 12 are withdrawn from further consideration as being directed to non-elected inventions.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (7), page 17, In paragraph (IV) (H), compound HO-IIIA-Bn is prepared. However, in the structure following this paragraph, this compound is named HO-IV-Bn which is actually used in the next step. Therefore, it is not clear whether compound HO-IIIA-Bn is different in structure from structure of compound HO-IV-Bn or is it a typo?
In claim 1, step (8), page 18, paragraph (iii) (D), compound HO-IIIA-Bn is prepared. However, on page 19, paragraph (IV) (H), compound HO-IIIA-Ac is used in the next step. Therefore, it is not clear whether compound HO-IIIA-Bn is different in structure from structure of compound HO-IIIA-Ac or is it a typo?
In claim 1, page 20, paragraph (iii) (C), compound AcO-IIIB-Ac is prepared. However, in paragraph (IV) (D), compound AcO-II-Ac is used in the next step. Therefore, it is not clear whether compound AcO-IIIB-Ac is different in structure from structure of compound AcO-II-Ac or is it a typo?

Allowable Subject Matter
7. Claims 3 and 14-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims directed to a method of preparing Buprenorphine are allowable over the prior art since the instant method is neither disclosed nor obvious over the prior art. In the prior art, Werner (J.Org. Chem., cited on applicant’s form 1449) discloses a method of preparing Buprenorphine in scheme 3 on page 4630 via intermediates of formulae 10, 11 and 12 and prepares compound 10 from Oripavine in scheme 2 on page 4629 which is closely related to the instant method. However, the method of Werner differs from the instant method by using Oripavine (compound 3 in scheme 2 on page 4629) instead of instant compound HO-1-H and furthermore, there is no teaching, 
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.